       Case 1:18-cv-06468-GBD-RWL Document 57 Filed 11/13/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                    11/13/2020
---------------------------------------------------------------X
HOPETON A. FRANCIS,                                            :    18-CV-6468 (GBD) (RWL)
                                                               :
                                             Plaintiff,        :
                                                               :
                  - against -                                  :    ORDER
                                                               :
CITY OF NEW YORK, et al.,                                      :
                                                               :
                                             Defendants. :
---------------------------------------------------------------X
ROBERT W. LEHRBURGER, United States Magistrate Judge.

        Plaintiff has renewed his request for appointment of counsel in this civil action.

(Dkt. 56.) The request is denied without prejudice. Plaintiff still has not complied with

the Court’s previous orders to provide executed authorizations and forms.                  And

although Plaintiff expresses concern that he is at risk of making errors in continuing pro

se, Plaintiff has not provided any indication that he has even attempted to comply with

the Court’s orders or that he did not understand them. As previously ordered, if Plaintiff

does not comply with the Court’s October 29, 2020 order (Dkt. 53), sanctions may be

imposed, including dismissal for failure to prosecute.             If Plaintiff fully and timely

complies with the Court’s previous orders, the Court will then reconsider Plaintiff’s

request for appointment of pro bono counsel. Plaintiff’s failure to comply with this order

may result in imposition of sanctions, including dismissal of the case for failure to

prosecute.

        Defense counsel shall send a copy of this order to Plaintiff by mail within three

days and file proof of such service on ECF. If counsel is unable to complete this

mailing as a result of COVID-19 and related disruptions, counsel shall promptly notify

the Court by letter filed on ECF.

                                                        1
     Case 1:18-cv-06468-GBD-RWL Document 57 Filed 11/13/20 Page 2 of 2



                                          SO ORDERED.


                                          _________________________________
                                          ROBERT W. LEHRBURGER
                                          UNITED STATES MAGISTRATE JUDGE

Dated: November 13, 2020
       New York, New York

Copies transmitted this date to all counsel of record.




                                             2
